
	
		I
		112th CONGRESS
		1st Session
		H. R. 184
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the sunset of the Economic Growth and Tax
		  Relief Reconciliation Act of 2001 with respect to the expansion of the adoption
		  credit and adoption assistance programs.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Tax Relief Guarantee Act of
			 2011.
		2.Repeal of sunset
			 of expansion of adoption credit and adoption assistance programsTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to section 202 of such Act
			 (relating to expansion of adoption credit and adoption assistance
			 programs).
		
